Title: To Thomas Jefferson from the Board of War, with Reply, 25 March 1780
From: Board of War,Jefferson, Thomas
To: Board of War,Jefferson, Thomas


  Williamsburg, 25 Mch. 1780. Before issuing orders for the privateersmen at King William Courthouse to be delivered to the flag from New York, the Board wish instructions concerning the British prisoners of war. Signed by Innes and Lyne. Reply follows: “In Council Mar. 25th. 1780. The Board are [of] opinion that all the prisoners of War belonging to this State (excepting only Governor Hamilton, Major Hay and those who are now returned by the Mary Anne Flag in exchange for prisoners received) be given up to Congress and ordered as desired in their resolutions. This transfer to Congress is meant to include Governor Rocheblave now in this City. Th: Jefferson.”
